Citation Nr: 1107552	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cardiopulmonary 
abnormality (claimed as an irregular heart rhythm).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1977 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Houston, Texas, which, 
in pertinent part, denied the claim currently on appeal.  This 
matter was previously remanded by the Board in November 2009 for 
additional evidentiary development.  
FINDING OF FACT

The Veteran has not been diagnosed with a chronic cardiopulmonary 
abnormality associated with her irregular heart rhythm.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a cardiopulmonary abnormality, claimed as an irregular heart 
rhythm, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in November 2004 and May 2008 
addressed all notice elements listed under 3.159(b)(1) and the 
November 2004 letter was sent prior to the initial RO decision in 
this matter.  The letters informed her of what evidence was 
required to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until after 
the initial adjudication of the claim in the May 2008 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of her case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in March 2005 
and April 2009, with an addendum prepared in July 2010, and VA 
has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, the 
Veteran has not identified any additional existing evidence that 
is necessary for a fair adjudication of the claim that has not 
yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its November 2009 remand directives.  The Board 
notes that the Court has held that "only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance."  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
obtained the requested addendum to the April 2009 VA examination, 
and that a Supplemental Statement of the Case (SSOC) was later 
issued.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that she is entitled to service connection 
for a cardiopulmonary disorder.  However, as outlined below, the 
preponderance of the evidence of record reflects that the Veteran 
has not been diagnosed with a cardiopulmonary disorder.  As such, 
service connection is not warranted.  

The Veteran's service treatment records reflect that the Veteran 
had a number of abnormal test results relating to her heart 
during active military service.  According to a June 1992 
electrocardiogram (EKG), the Veteran had a normal sinus rhythm 
with marked sinus arrhythmia.  It was also noted that the Veteran 
had an incomplete right bundle branch block, and an anterior 
infarct could not be ruled out.  A March 1994 in-service 
examination notes that the Veteran had T-wave changes suggestive 
of septal ischemia.  A February 1997 examination noted that the 
Veteran had an abnormal EKG, normal variant.  

A June 2002 note from the cardiology clinic notes that the 
Veteran had an abnormal EKG but that she was asymptomatic and 
very active with no change in EKG in 10 years.  It was noted that 
the Veteran may have cardiomyopathy versus metabolic disorder 
versus tachy-induced versus coronary artery disease.  It was 
recommended that an EKG be performed.  A myocardial perfusion 
study was performed in June 2002 and interpreted to be normal 
with no evidence of ischemia.  There was also normal regional 
wall motion and normal resting left ventricular ejection fraction 
of 72 percent.  An EKG was also performed in September 2002.  
This revealed the left ventricle with normal overall size, normal 
systolic function, normal wall thickness and no regional wall 
motion abnormalities.  The Veteran was found to have trace mitral 
insufficiency and trace tricuspid insufficiency.  The Veteran 
also reported having an irregular heart beat in a March 2004 
record, and another record from March 2004 noted an abnormal EKG.  
However, despite the above test results, the Veteran was never 
diagnosed with any specific cardiovascular disability during 
active duty.  

Post-service treatment records reflect that the Veteran has not 
suffered from a chronic cardiopulmonary disability since her 
separation from active duty.  The Veteran was afforded a VA 
examination in March 2005.  The Veteran reported that she had an 
irregular heartbeat since 1980.  However, she denied experiencing 
angina, shortness of breath, fatigue, dizziness or syncope 
attacks.  It was also noted that she received no treatment for 
this condition and had no functional impairment.  Examination of 
the heart revealed no evidence of any congestive heart failure, 
cardiomegaly or cor pulmonale.  A chest X-ray was within normal 
limits aside from an insignificant calcified granuloma.  An EKG 
was also within normal limits.  An exercise treadmill stress test 
was also interpreted to be normal.  The examiner concluded that 
there was no diagnosis associated with the Veteran's irregular 
heart beat as there was no pathology to render a diagnosis.  

The Veteran was afforded an additional VA examination of the 
heart in April 2009.  The Veteran reported having an irregular 
heart beat since 1981, but she indicated that she had never been 
treated nor had she been specifically diagnosed.  Examination 
revealed the carotid arteries to pulsate equally well with no 
bruit heart.  The lungs were clear to auscultation and 
percussion, and there were no rales, rhonchi or wheezes.  The 
heart had a normal sinus rhythm with no murmurs, friction rub, or 
extra systoles.  An EKG was performed, revealing a normal sinus 
rhythm and a T-wave abnormality.  The examiner then proceeded to 
assign a diagnosis of cardiac arrhythmia and hyperlipidemia.  

The Veteran's claim was remanded by the Board so that an addendum 
could be prepared regarding the April 2009 VA examination, since 
a diagnosis was assigned without any apparent abnormalities 
noted.  In July 2010, an addendum was prepared by the same 
examiner who performed the April 2009 VA examination.  It was 
noted that the Veteran's EKG was normal as far as the rhythm was 
concerned, but that the reader suggested possible ischemia.  
However, the examiner noted that the EKG did not conclude that 
there was any anterior ischemia, and as such, there were no 
positive findings in her EKG evidencing any cardiopulmonary 
disease.  The examiner also noted that the Veteran had been 
diagnosed with a bundle branch block in the past, but that an 
incomplete bundle branch block was not a diagnostic finding.  The 
examiner also found it relevant that a May 2009 multi-gated 
angiogram multiple gated acquisition scan (MUGA) scan revealed an 
ejection fraction of 56 percent with a normal left ventricular 
and right ventricular size without any enlargement with normal 
ventricular wall motion.  Based on the Veteran's complaints and 
the evidence of record, the examiner concluded that there were no 
positive findings indicative of cardiopulmonary disease.  It was 
noted that her only positive risk factor was a family history and 
her history of hyperlipidemia.  Therefore, the examiner opined 
that the Veteran's symptoms were less likely than not related to 
a cardiopulmonary disorder.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a 
cardiopulmonary disorder.  The evidence of record demonstrates 
that the Veteran does not suffer from an actual disability of the 
heart or cardiopulmonary system.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of any cardiopulmonary disorder, the Board must deny 
the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran's medical records reveal a 
history of abnormal test results.  However, an abnormal test 
result is not, in and of itself, a disability.  Cf. 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (indicating that abnormal test 
results, such as elevated cholesterol, are not, in and of 
themselves, disabilities).  In the present case, the Veteran has 
not been diagnosed with any disability associated with her prior 
abnormal test results.  

The Board recognizes that the Veteran believes she suffers from a 
chronic cardiopulmonary disorder.  However, the Veteran has not 
provided any testimony to demonstrate that she has been diagnosed 
with any actual disability.  In fact, she told the examiner in 
April 2009 that she had never been specifically diagnosed with 
anything.  She has also routinely denied suffering from any 
symptomatology such as chest pain or shortness of breath, and in 
March 2005, it was noted that she had no functional impairment at 
all as a result of her abnormal test results.  As such, the 
Veteran's opinions do not demonstrate entitlement to service 
connection in this case.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a cardiopulmonary abnormality must be denied.


ORDER

Entitlement to service connection for a cardiopulmonary 
abnormality, claimed as an irregular heart rhythm, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


